ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-398, concluding that ROWLAND Y. LUCID, JR., of MORRISTOWN, who was admitted to the bar of this State in 1968, should be reprimanded for violating RPC 5.5(a) (unauthorized practice of law) by practicing law while ineligible to do so by reason of failure to pay his annual assessment to the New Jersey Lawyers’ Fund for Client Protection, and good cause appearing;
It is ORDERED that ROWLAND V. LUCID, JR., is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.